Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant filing a Request for Continuing Examination (RCE) on 01/29/2021 with claims 1-20 are pending in the Application.  
 
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-16
 None of the references of record teaches or suggests the claimed TRANSMISSION CIRCUIT having the limitations:
--“the differential signal being composed of a first signal and a second signal;
  a second semiconductor device configured to receive and/or send the differential signal and the single-ended signal;
a first signal line configured to connect the first semiconductor device and the second semiconductor device and used to transmit the first signal;
a second signal line configured to connect the first semiconductor device and the second semiconductor device and used to transmit the second signal;
a third signal line configured to connect the first semiconductor device and the second semiconductor device and used to transmit the single-ended signal; and a ground line,

ground line are disposed in order of the second signal line, the first signal line, the ground line, and the third signal line, and
wherein a distance between the first signal line and the ground line is larger than a distance between the first signal line and the second signal line. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 17-20
 None of the references of record teaches or suggests the claimed TRANSMISSION CIRCUIT having the limitations:
--“a second semiconductor device configured to receive and/or send the first differential signal, the second differential signal and the single-ended signal;
a first signal line configured to connect the first semiconductor device and the second semiconductor device and used to transmit the first signal;
a second signal line configured to connect the first semiconductor device and the second semiconductor device and used to transmit the second signal;
a third signal line configured to connect the first semiconductor device and the second semiconductor device and used to transmit the single-ended signal
a fourth signal line configured to connect the first semiconductor device and the second semiconductor device and used to transmit the third signal;
a fifth signal line configured to connect the first semiconductor device and the second semiconductor device and used to transmit the fourth signal; and a ground line,
wherein the first signal line, the second signal line, the third signal line, the fourth signal line, the fifth signal line, and the ground line are disposed in order of the fifth signal line, the

In combination with all other limitations as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

                /THINH T NGUYEN/                Primary Examiner, Art Unit 2897